Citation Nr: 1823250	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  11-04 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to specially adapted housing. 

2.  Entitlement to special home adaptation grant.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1974 to July 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Oakland, California.


FINDINGS OF FACT

On March 19, 2018, prior to the promulgation of a decision in the appeal, the Veteran notified VA of his desire to withdraw his claims for entitlement to specially adapted housing and a special home adaptation grant.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to specially adapted housing have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  

2.  The criteria for withdrawal of the claim of entitlement for a special home adaptation grant have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claims have been dismissed, as discussed below.  As such, the Board finds that any error related to the VCAA is moot.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

In this case, the Electronic Veterans Appeals Control and Locator System (VACOLS) indicate RO has acknowledged the receipt of a notice of withdrawal of the issues on appeal on March 19, 2018.  An Appeals Satisfaction Notice signed by the Veteran, withdrawing his claims has been received by the Board.  Thus, the Board finds that the Veteran has adequately indicated his intention to withdraw the issues on appeal and satisfies the requirement for withdrawal of a substantive appeal.  Accordingly, the Board does not have jurisdiction to review the appeal of these claims, and such appeal is dismissed.  


ORDER

The appeal of the claim for entitlement to specially adapted housing is dismissed. 

The appeal of the claim for entitlement to a special home adaptation grant is dismissed.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


